DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1, 21, cancellation of claims 3, 7-20 3 and 29, and submission of new claims 31-36 in “Claims - 05/07/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 05/07/2021”, have been acknowledged. In view of the above, this office action considers claims 1-2, 4-6, 21-28 and 30-36 are pending for prosecution. 
Reasons for Allowances 
Claims 1-2, 4-6, 21-28 and 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
           Regarding amended independent claims 1, 21 and 31, The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks in “Remarks - 05/07/2021 - Applicant Arguments/Remarks Made in an Amendment” with 
Claims (2, 4-6, 28, 30}, {22-27} and  {32-34} are allowed as those inherit the allowable subject matter from claims 1, 21 and 31 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
June 15, 2021